Citation Nr: 1637672	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  09-42 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for status post laminectomy and discectomy of the lumbar spine (low back condition).
 
2. Entitlement to service connection for a scar behind the right ear.
 
3. Entitlement to service connection for burn scars to the back, shoulders, and hips.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to December 1974, with subsequent service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified before the undersigned at an August 2014 Travel Board hearing at the RO.  A transcript has been associated with the file.

In December 2014 and September 2015, the Board remanded this case for further development.

The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current disability manifested as a scar behind the right ear.

2.  The evidence is in relative equipoise as to whether the Veteran's current burn scars of the back, shoulders, and hips are due to an injury incurred while in the Army Reserves during a period of active duty for training (ACDUTRA). 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a scar behind the right ear have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Resolving all doubt in favor of the Veteran, the criteria for establishing service connection for burn scars of the back, shoulders, and hips have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board's decision to grant entitlement to service connection for burn scars of the back, shoulders, and hips is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to that issue.

Regarding the issue of entitlement to service connection for a scar behind the right ear, VA's duty to notify was satisfied by a letter sent to the Veteran in May 2008.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include available service treatment records, service personnel records, VA and private treatment records, Social Security Administration (SSA) records, VA examination reports, and lay statements from the Veteran.  The Board notes that the Veteran's service treatment records appear to be incomplete.  VA attempted to obtain the Veteran's complete service treatment records.  However, in April 2009, VA determined that all efforts to obtain missing service treatment records had been exhausted.  Additionally, VA informed the Veteran of the incompleteness of his service treatment records in an April 2009 Formal Finding of Unavailability of Service Treatment Records.  As the Veteran's complete service treatment records are unavailable, the Board recognizes that VA's duty to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule is heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

The Board acknowledges that it is remanding the remaining issue on appeal, in part, to obtain in-service hospitalization records.  However, the Veteran is not prejudiced by the adjudication of his claim of entitlement to service connection for a scar behind the right ear in the absence of these records because, as discussed in detail below, the Board finds that he does not have a current disability.  Accordingly, the Board finds that all relevant records have been obtained and associated with the claims file.  Neither the Veteran, nor his representative, has identified any other evidence, to include any other medical records, which could be obtained to substantiate his appeal.  

The record also reflects that the Veteran underwent a VA examination to evaluate his claimed condition in February 2016.  The report from this examination has been included in the claims file for review.  This examination involved a review of the Veteran's claims file and a thorough examination of the Veteran.  The Board finds that this opinion is adequate to base a decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board also finds that the most recent examination report substantially complies with its September 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As previously noted, the Veteran was provided opportunities to set forth his contentions during a hearing before the undersigned in August 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issues on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  Moreover, in two remands after the hearing the Veteran was given the opportunity to submit additional evidence in support of his claim and to undergo a VA examination.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection 

The Veteran seeks service connection for a scar behind the right ear and for burn scars to the back, shoulders, and hips.  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

The term "active military service" includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for training means full-time duty performed by the Reserves.  38 C.F.R. § 3.6(c).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

A. Right Ear Scar

The Veteran asserts that as a result of an in-service vehicle accident in 1973 at Fort Carson, Colorado he received six stiches in his right ear.  See April 2008 VA 21-526; July 2008 Statement in Support of Claim.  The Veteran seeks service connection for a claimed scar as a result of this injury.

As noted above, the Veteran's service treatment records from his period of active duty are largely incomplete.  Therefore, there is no record of such an injury associated with the claims file.  However, even accepting as true the Veteran's report of such an injury, service connection is not warranted in this case because there is no evidence of a current disability manifested by a scar behind the right ear.  

Post-service VA and private treatment records do not reflect any complaints of or treatment for a scar behind the right ear.  

In February 2016, the Veteran was afforded a VA scars examination.  The Veteran reported suffering a laceration during a training accident in Fort Carson in 1973.  However, the examiner was "unable to see any scar behind his ear on exam" and opined that it "likely faded away."  

The preponderance of the evidence demonstrates that the Veteran does not currently have a scar behind his right ear.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997).  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a scar behind the right ear, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B. Burn Scars

The Veteran contends that he was injured in 1987 or 1988 when a pot of boiling water fell on him during a period of ACDUTRA at Fort Bragg, North Carolina.  He asserts that he sustained burns to his back, shoulders, and hips.  He reported seeing a medic at Fort Bragg, and then seeking treatment from Dr. F. in Rock Hill, South Carolina during the late 1980s for the burns.  Available service treatment records do not document such an injury, and the Veteran did not respond to a request for information in order to obtain any available treatment records from Dr. F.  However, the Board notes that a January 1986 Reserves examination report is negative for the presence of any scars, while a March 1990 Reserves examination report documents numerous scars, including of the back and shoulders.  Further, personnel records show that the Veteran served as a cook while in the Reserves and that he was on active duty for training at Fort Brag in April and May of 1988.  Additionally, an October 2010 VA treatment record notes the presence of "old burn lesions left lumbar area."  

The Veteran was afforded a VA scars examination in February 2016.  The examiner noted that the Veteran had scars of the lower back, left and right hip areas, upper back, left lateral thorax/flank, left humerus/shoulder, and right shoulder due to burns.  The examiner also indicated that "[t]he scars over his lower back and hips, upper back and shoulders are areas of hyperpigmented patches, consistent with splash burn lesions, described by the Veteran."  Nonetheless, the examiner opined that the Veteran's burn scars are less likely as not related to service because "[r]ecords are silent on a burning accident and treatment for burns."

Having considered the above evidence in a light most favorable to the Veteran, the Board concludes that he is entitled to service connection for burn scars of the back, shoulders, and hips.

As an initial matter, the medical record establishes the existence of current burn scars of those areas.  See February 2016 VA Examination Report.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, the Board finds that the second Shedden element, in-service incurrence of an injury, is also satisfied.  In this regard, the Board acknowledges that there are no service treatment records related to the Veteran's claimed burn injury.  However, even without records showing in-service treatment for a burn injury, there is competent and credible evidence that the Veteran suffered such an injury while performing ACDUTRA at Fort Bragg.  Specifically, the Veteran is competent to report an in-service burn injury because it is factual in nature.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Moreover, the Board finds that the Veteran's statements regarding his burn injuries are credible despite the absence of records showing treatment for burn injuries.  The absence of contemporaneous medical evidence is a factor in determining the credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.").  In the present case, being splashed with boiling water is consistent with the circumstances of the Veteran's service as a cook.  Moreover, the record reflects that the Veteran served on a period of ACDUTRA at Fort Bragg in 1988 and that he developed numerous scars between examinations conducted in 1986 and 1990.  Further, the Veteran's statements regarding his burn injury have been consistent throughout the appeal period, and there is no evidence to contradict them.

Turning to the question of whether there is a nexus, or link, between the currently shown disability and service, the evidence is in relative equipoise regarding whether the Veteran's current burn scars had onset in service.  

In this regard, the February 2016 VA examiner specifically indicated that the Veteran's current scars of the back, shoulders, and hips are "consistent with splash burn lesions, described by the Veteran."  Although the examiner nonetheless provided a negative nexus opinion, such opinion was based exclusively on a lack of evidence of such an injury in the Veteran's service treatment records.  As noted above, relying on the absence of evidence in medical records, without regard for lay statements, to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).  

In light of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board is satisfied that the criteria for entitlement to service connection for burn scars to the back, shoulders, and hips have been met.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a scar behind the right ear is denied.

Entitlement to service connection for burn scars of the back, shoulders, and hips is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issue on appeal.

The Veteran contends that he injured his back during active duty or during a period of ACDUTRA/INACDUTRA.  At the Board hearing, in response to the question of when the Veteran injured his back in the 1990s, the Veteran indicated that "[he could not] put [his] hand on the exact year of anything" but the duties he had as a cook involved lifting heavy objects several times.  A March 10, 1990 Report of Medical History shows the Veteran complained of occasional low back aches after lifting improperly.  In its December 2014 remand, the Board directed the RO to undertake appropriate efforts to determine whether the Veteran served on any periods of active duty for training and inactive duty training in March 1990.  In March 2015, the RO associated with the claims file a pay statement from March 1990 showing that the Veteran served two periods of inactive duty for training in March 1990.  

Alternatively, the Veteran contends that his currently diagnosed back condition was caused during an incident at Fort Bragg where he was injured and suffered cracked ribs and a punctured lung.  See January 2009 Statement in Support of Claim; June 2008 Statement in Support of Claim.  Service treatment records document that the Veteran suffered broken ribs and a punctured lung while on active duty for training in June 1981 and show that the Veteran was hospitalized at Womack Army Community Hospital at Fort Bragg from June 5 to June 9, 1981.  See June 1981 Statement of Medical Examination and Duty Status.  

Pursuant to the Board's September 2015 remand instructions, the AOJ obtained hospitalization records related to the Veteran's 1981 injury.  These records reflect that upon admittance to the hospital on June 5, 1981, it was noted that the Veteran was "kicked in back, left side," and that the Veteran had "soft tissue swelling left mid thoracic area on back."  

In a November 2015 statement, the Veteran also asserted that his low back condition could be due to a vehicle accident while he was stationed at Fort Carson, Colorado in 1973.  The Veteran reported that he was treated at the base hospital and that the impact could have caused his back condition.  

The Veteran was afforded a VA examination in February 2016.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's current low back condition was unrelated to service.  The examiner based his opinion on a lack of "documentation of a back injury or medical treatment for back pain/back condition during his military years."  The examiner acknowledged the records of the 1981 injury, but indicated that "[t]here was no medical evidence of a back injury at the time of the fighting episode."  

When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against the other evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Here, the February 2016 VA examiner based the negative nexus opinion exclusively on a lack of evidence of treatment for a back condition while in service without considering the Veteran's lay statements alleging back symptoms in service and continuity since.  Relying on the absence of evidence in medical records to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  This is particularly important where, as in this case, service treatment records are incomplete.  

Further, the opinion is based on an inaccurate factual premise, namely that records from the Veteran's 1981 fight injury reflected no back injury.  However, as noted above, records show that the Veteran was kicked in the back and that he had soft tissue swelling of the back upon examination.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

On remand, an addendum medical opinion should be sought which carefully considers the Veteran's lay statements regarding his in-service back symptoms and continuous nature of his back symptoms since service.  Additionally, the examiner should closely review the Veteran's treatment records when considering the development of the back disability over time.

Additionally, as noted above, the Veteran reported that he was hospitalized at the base hospital at Fort Carson after a vehicle accident.  No such hospitalization records are contained in the claims file, nor does it appear that any previous record searches have been made by the AOJ.  The Board notes that in-service hospitalization records are sometimes stored at the National Personnel Records Center (NPRC) separately from a Veteran's other service treatment records.  A remand is required for the purpose of obtaining any such separately stored records which may exist.

Lastly, because the record indicates that the Veteran has been receiving ongoing VA treatment, any updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for a back condition dated from November 2015 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

2. Attempt to obtain the Veteran's records from the National Personnel Records Center for his reported hospitalization at the base hospital at Fort Carson in 1973.  The Board again notes that service hospitalization records are sometimes stored separately from other service medical records, and a specific request should be made for such separately stored records.  All efforts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After all available records have been associated with the claims file, obtain a VA medical opinion to determine the etiology of the Veteran's low back condition.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed.

Based on this review, the examiner should provide an opinion as to whether it is as likely as not (i.e. 50 percent or greater probability) that any of the Veteran's currently diagnosed low back conditions had its onset during or is otherwise etiologically related to the Veteran's military service, to include a vehicle accident in 1973 while on active duty, injuries sustained after a fight in 1981 while on active duty for training, and the Veteran's reports of low back pain due to his duties as a field cook during periods of active duty for training and inactive duty for training.  The examiner should carefully consider the Veteran's lay statements regarding the onset of his symptoms and continuous nature of his symptoms since service.  Additionally, the examiner should closely review the Veteran's VA and private treatment records when considering the development of the low back conditions over time.  The examiner should address the likelihood that in-service injuries such as the ones described by the Veteran could have caused the Veteran's currently diagnosed low back conditions. 

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the Veteran's statements regarding a vehicle accident in 1973, the service treatment records documenting injuries after a fight in June 1981; service treatment records documenting low back pain after lifting in March 1990; VA and Social Security Administration records documenting the Veteran's current back condition; and the Veteran's statements regarding back pain in service and since discharge.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


